Citation Nr: 1517246	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral Achilles tendonitis.

2. Entitlement to service connection for a left shoulder disorder.

3. Entitlement to service connection for bilateral hearing loss disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a left wrist disorder.

6. Entitlement to service connection for a left rib disorder.

7. Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to a service-connected disease or injury.

8. Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.

9. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 and November 2012 rating decisions issued by the RO.  

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  

The issues of entitlement to service connection for a left shoulder disorder, entitlement to service connection for an acquired psychiatric disorder, entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



 
FINDINGS OF FACT

1. The Veteran's bilateral Achilles tendonitis is attributable to service.

2. Noise exposure is consistent with the Veteran's duties in service.
 
3. Right ear hearing loss disability is not shown by the evidence of record.

4. A left ear hearing loss disability was not manifest during service or within one year of separation.  Left sensorineural hearing loss disability is not attributable to service.

5. Tinnitus was not manifest during service or within one year of separation. Tinnitus is not attributable to service.

6. The Veteran's mild left wrist arthritis is attributable to service.

7. A left rib disorder was not manifest during service.  A left rib disorder is not attributable to service.


CONCLUSIONS OF LAW

1. Bilateral Achilles tendonitis was incurred in service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. Bilateral hearing loss disability was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

3. Tinnitus was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4. Left wrist arthritis was incurred in service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5. A left rib disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by letters sent to the Veteran in November 2009 and November 2011. The claim was last adjudicated in June 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and the medical opinions obtained in July 2010 (Audio), January 2012 (left wrist) are adequate with regard to the issues on appeal, as the July 2010 and January 2012 opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Bilateral Achilles Tendonitis

The Veteran asserts that he has bilateral Achilles tendonitis that had its onset during his period of service and that he has experienced symptoms related thereto since that time.

A March 1977 service treatment record documents the Veteran's complaint of bilateral Achilles tendon pain ongoing for 3 days. On examination, the diagnosis was Achilles tendonitis. A July 1978 service treatment record reflects the Veteran's complaint of pain in both ankles. A past history of tendonitis was noted. On examination, the diagnosis was "tendonitis, recurrent possible chronic". A December 1978 service treatment record reflects the Veteran's complaint of bilateral pain in feet along anterior aspect of calf and heels. On examination the assessment was Achilles tendonitis. A September 1981 service treatment record documents the Veteran's complaint of pain in both Achilles tendons. On examination, the diagnosis was tendonitis, bilateral. The August 1983 separation examination report documents tendonitis of the right ankle.

A September 2009 VA treatment record reflects the Veteran's complaint, in pertinent part, of pain in his feet. Specifically, he reported "my Achilles tendons hurt every day since boot camp". He requested alternate medication for pain. September 2009 x-ray findings of the feet show mild bilateral hallux valgus deformity and plantar spur right calcaneus. X-ray findings of the ankles show bilateral plantar spurs.

The report of November 2010 VA examination reflects a diagnosis, in pertinent part, of chronic bilateral Achilles tendonitis. The Veteran reported that the pain in his ankles gradually onset during boot camp in 1975. He reported that he was diagnosed with tendonitis and that he was casted for one month and had the heels cut out of his boots. He did not recall any specific injury to his ankles. He reported his ankle pain was daily and constant. Medication and foot soaks offered no relief.

The examiner noted that service treatment records showed that the Veteran was seen multiple times during his period of service for Achilles tendon pain and diagnosed with bilateral Achilles tendonitis in the years 1977, 1978 and 1981. The examiner also observed that the Veteran's April 1983 separation examination documented right Achilles tendonitis. The examiner noted that there was no evidence of good follow-up for the Veteran's bilateral ankles until 2009, with complaints of bilateral Achilles pain in September 2009 and December 2009. The examiner concluded that it appeared that the Veteran's tendonitis in service was acute, episodic and resolved. The examiner determined that without further evidence, she was forced to opine that the Veteran's current diagnosis of bilateral Achilles tendonitis was not related to his Achilles tendonitis diagnosed during his period of service. 

In this case, the Board finds that service connection for bilateral Achilles tendonitis is warranted. Here, there is a current bilateral Achilles tendonitis. Further, the Veteran has provided competent and credible lay assertions of in-service complaints of and diagnosis of bilateral Achilles tendonitis and March 1977, July 1978, December 1978 and September 1981 service treatment records confirm a diagnosis of bilateral Achilles tendonitis. Thus, the record establishes that the Veteran suffered from bilateral Achilles tendonitis in service. The remaining question is whether current bilateral Achilles tendonitis is related to bilateral Achilles tendonitis sustained in service.

To that end, in the November 2010 examination, the VA examiner opined that the Veteran's current bilateral Achilles tendonitis was not related to bilateral Achilles tendonitis sustained in service, basing the opinion on a lack of documentation of ongoing complaints of Achilles tendonitis after service.

However, the Veteran has asserted that he had bilateral Achilles tendonitis (bilateral Achilles pain) during his period of service and has experienced symptoms related thereto since that time. He is competent to report such symptoms and the Board finds these assertions credible. The November 2010 VA examiner's opinion relies solely on a lack of documentation of ongoing complaints of symptomatology in forming the basis for an opinion that the current bilateral Achilles tendonitis is unrelated to service. The Board finds that there is documentation of ongoing complaints of symptomatology since service (here, the Veteran has consistently reported that he has had pain in his ankles, bilaterally since boot camp), thus the comments in the November 2010 VA examination report seem to support a claim for service connection. That is, the negative opinion was predicated on no symptomatology since service but now there is evidence of symptomatology since service which cures the defect in the evidence identified by the examiner.   

During service, the Veteran received treatment for bilateral ankle pain diagnosed as bilateral Achilles tendonitis. In November 2010, examination disclosed bilateral ankle disability diagnosis of bilateral Achilles tendonitis. Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral Achilles tendonitis is warranted.  

Hearing Loss and Tinnitus 

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran asserts that noise exposure in service caused his bilateral hearing loss disability.

The Veteran's November 1976 enlistment examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
/
5
LEFT
15
2
2
/
10

A July 1980 reenlistment examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
0
15
LEFT
15
0
0
0
10


The March 1970 separation examination showed that whispered voice testing was 15 out of 15, bilaterally. Audiometric testing was not performed. 

Thus, the service treatment records show no complaints or findings of hearing loss disability.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The report of July 2010 VA examination reflects the Veteran's report of noise exposure in service, specifically from motor transport engine noise and artillery noise. Subsequent to military service, he reported that he worked construction for 27 years putting up fences. He also reported recreational noise exposure from lawnmower, weed eater, chainsaw, skill saw and other power tools. He also reported being hit on the left side of his head 10 years earlier. He complained of bilateral tinnitus and reported the tinnitus onset 2-3 years earlier. On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
20
15
15
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear. Thus, he demonstrated left hearing loss disability for VA purposes. The diagnosis was normal to mild sensorineural hearing loss for the left ear (the right ear was clinically normal). The audiologist documented review of the service treatment records, including the November 1976 enlistment examination and July 1980 reenlistment examination. The audiologist commented that there were no significant threshold shifts of hearing found at any frequency when comparing those two audiograms. The audiologist opined that the hearing loss and tinnitus were less likely as not related to noise exposure in service because no significant threshold shifts of hearing were found in audiograms during military service. The audiologist noted that occupational and recreational noise exposure was significant which may have affected the current mild hearing loss. The audiologist also observed that the current hearing loss may be affected by presbycusis. The examiner also noted that the Veteran reported being hit on the left side of his head 10 years earlier  and explained that the tinnitus may be related to occupational noise exposure, recreational noise exposure, and/or head trauma. 

Regarding his claimed right ear hearing loss, despite military duties for which it may be conceded that the Veteran was exposed to noise (motor transport engine noise; artillery noise), his service treatment records are not indicative of hearing loss disability, or any complaints, references or findings of hearing loss disability.  Post service audiograms do not meet VA criteria to establish hearing loss disability of the right ear for VA compensation purposes. See 38 C.F.R. § 3.385.  The findings of July 2010 VA examination do not comport with right ear hearing loss disability in accordance with 38 C.F.R. § 3.385. Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Here, there is no probative evidence in the record showing right ear hearing loss disability in accordance with 38 C.F.R. § 3.385. Even accepting as competent and credible the Veteran's report that he has hearing loss, his statements do not establish the presence of a disability for VA purposes.   His own lay opinion pales in significance to the objective medical evidence.

Regarding his claimed left ear hearing loss and tinnitus, the Board finds that service connection for a left ear hearing loss disability and tinnitus are not warranted.  While the Veteran contends that his current left ear hearing loss disability and tinnitus are due to noise exposure incurred in service, the Board points out that the most probative opinion, July 2010 VA examination, concludes that it is less likely that there exists a relationship, or nexus, between the current left ear hearing loss disability and tinnitus and the Veteran's active service.  To that end, the audiologist explained because there was no significant threshold shift of hearing during service (based on comparison of November 1976 and July 1980 audiograms), the current left ear hearing loss disability and tinnitus were less likely related to noise exposure incurred during service. Rather, the audiologist indicated that occupational noise exposure, recreational noise exposure, presbycusis and/or head trauma to the left side of his head were factors that potentially affected the current left ear mild sensorineural hearing loss disability and tinnitus. Furthermore there are no complaints of a left ear hearing loss disability or tinnitus until many years after service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Additionally, there is no evidence of a left ear sensorineural hearing loss and tinnitus in service.  To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  The weight of the evidence does not demonstrate symptoms or a disorder in service, or since and therefore chronicity or an underlying chronic disease process in service is not demonstrated.  In sum, characteristic manifestations sufficient to identify the disease (left ear sensorineural hearing loss and tinnitus) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of left ear sensorineural hearing loss disability or tinnitus within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting these claims is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that he had noise exposure during service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board finds his assertions to be credible. However, in this case, the Board finds the opinion offered by the VA examiner in July 2010 to be more probative. The audiologist is a medical professional who reviewed the claims file, considered the reported history and provided rationale to support the conclusion. The audiologist used her expertise in reviewing the facts of this case and determined that the current left ear sensorineural hearing loss disability and tinnitus were unrelated to noise exposure incurred during the Veteran's period of service. It is clear that the examiner fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's current left ear sensorineural hearing loss disability and tinnitus were related to causes other than service. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a bilateral hearing loss disability and tinnitus must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Wrist Disorder

The Veteran asserts that he sustained an injury to his left wrist during service. A May 1977 service treatment record reflects the Veteran's complaint of pain in his left wrist ongoing for the past 2 days. The Veteran reported that he hit his wrist against a table in the chow hall 2 days ago. He had limited range of motion but no edema or discoloration or point tenderness. The assessment was rule out (r/o) fracture versus sprained wrist. Follow-up May 1977 service treatment record noted that x-ray findings showed no fracture. Again, there was no edema or discoloration. Range of motion was within normal limits, with some tenderness. The assessment was soft tissue injury/sprain wrist.

A September 2009 VA treatment record documents, in pertinent part, that the Veteran fell off a ladder and fractured his left wrist approximately 1 year earlier. The Veteran complained of left wrist pain and stiffness. January 2012 report of VA examination reflects diagnoses of left wrist fracture and mild osteoarthritic left wrist. The examiner recorded the Veteran's years of service. The Veteran reported that he fell and bent his left wrist backward in approximately 2009. The Veteran was not happy with the care he received for this left wrist injury subsequent to service and reported that he did not experience that sort of symptomatology after sustaining left wrist injury in service. The examiner noted review of the Veteran's claim file, including his service treatment records and opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness. The examiner's supporting rationale was "documented evidence by the medical record positive, evidence by x ray on 1/30/2012 positive, provide service connection to the injury of the left wrist.

In a June 2012 addendum, the VA examiner noted review of the claims file and opined that the current left wrist arthritis is as least as likely as not caused by the soft tissue injury sustained in the military in 1977. The examiner commented that "the Veteran did not have a continuation of pain with the left wrist in the military service, no further documentation of medical care in the military service. The Veteran did have a continuation of pain with the left wrist after the fracture left wrist post service in 2008 Veteran fall from a ladder."

In a July 2012 addendum, the VA examiner noted that he did not examine or interviewed the Veteran. The examiner reported that the Veteran had a minor soft tissue injury in 1977 when he struck his wrist. X-ray findings were normal and the Veteran had no problem with his wrist ad discharge. The examiner observed that the Veteran fractured his left wrist post-military in 2008 when he fell from a ladder. The examiner concluded that the Veteran's present wrist injury was less likely than not related to his soft tissue injury in the military.

In this case, the Board finds that service connection for left wrist arthritis is warranted. Here, there is current left wrist arthritis. Further, the Veteran has provided competent and credible lay assertions of in-service left wrist injury and his May 1977 service treatment record confirms injury and diagnosis of soft tissue injury/ sprain wrist. Thus, the remaining question is whether current left wrist arthritis is related to left wrist injury sustained in service.

To that end, in the January 2012 VA examination, the VA examiner opined that it was at least as likely as not that the Veteran's left wrist disability was incurred in or caused by the claimed in-service injury, event or illness. In the June 2012 addendum, the examiner opined that the Veteran's current left wrist arthritis is as least as likely as not caused by the soft tissue injury in the military in 1977.

The Board is aware that in the July 2012 addendum the VA examiner concluded that the Veteran's present wrist injury was less likely than not related to his soft tissue injury in the military. However, adequate rationale to explain the basis of this opinion is not provided by the examiner. 

Here, the evidence is essentially in equipoise in showing the Veteran's current left wrist arthritis onset due to injury sustained in service, specifically the soft tissue injury (wrist sprain) sustained as a result of the Veteran hitting his wrist against a table in the chow hall in May 1977. In such cases, reasonable doubt is resolved in the appellant's favor. In resolving all reasonable doubt in the Veteran's favor, service connection for left wrist arthritis is warranted. 38 C.F.R. § 3.102.

Left Rib Disorder

Service treatment records document no complaints of, treatment for or diagnosis of a left rib disorder. Subsequent to service, the Veteran contends that he has a left rib disorder related to his period of service.  However, the Board concludes that the more probative evidence establishes that the appellant does not have a left rib disorder.

A September 2009 VA treatment record documents, in pertinent part, the Veteran's complaint that he fell off a ladder and sustained injury to his left rib cage approximately 1 year ago. Objectively, some tenderness over inferior border of left lateral ribs was noted. The assessment was left chest wall pain. Corresponding chest x-ray findings showed no left rib cage abnormality. 

Given its review of the record, the Board finds that the claim of service connection for a left rib disorder must denied.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  

Here, the more probative evidence establishes that the Veteran does not have current left rib disorder.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although there was documented tenderness over the inferior border of the left lateral ribs, chest x-ray showed no left rib cage abnormality. To the extent that an assessment of left chest wall pain has been rendered, pain itself is not a disability for VA purposes. A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability. Without a pathology to which the complaints of pain can be attributed, there is no basis to find left rib disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282. The Board finds that the weight of the evid3ence does not demonstrate evidence of a left rib disorder.

The Board acknowledges the Veteran was not afforded a VA examination with regard to his claimed left rib disorder.  On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion. Because the weight of the evidence demonstrates no left rib disease or injury in service, and that symptoms of tenderness over the left lateral ribs were not present in service or for many years thereafter, no examination is required.  Further, the Board notes that the record indicates that the Veteran fell off a ladder and sustained injury to his left rib cage in approximately 2008 (September 2009 VA treatment record). Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) .    

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he sustained injury to his left rib cage as such is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that he has current left rib disability due to injury sustained during service. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The preponderance of the evidence is against this claim and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, on this record, claim of service connection for a left rib disorder must be denied.  


ORDER

Entitlement to service connection for bilateral Achilles tendonitis is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for left wrist arthritis is granted.

Entitlement to service connection for a left rib disorder is denied.



REMAND

The Veteran asserts that his current chronic left should strain onset due to injury sustained in service. In the report of November 2010 VA examination, the examiner documented review of the Veteran's claims file and notes that "it is apparent the Veteran was seen in 8/1979 because of left shoulder pain and was diagnosed with a rotator cuff strain." The examiner concluded that it appeared that the Veteran's left shoulder pain was acute, episodic and resolved and was "forced" to opine, without further evidence, that his current chronic left shoulder strain was not related to his rotator cuff strain from military service.

However, the Board notes that the August 1979 service treatment record documents the Veteran's complaint of right shoulder pain diagnosed as rotator cuff strain. The Board has no reason to doubt the Veteran's credibility with regard to his assertion that his current left shoulder disability is due to disease or injury sustained in service. However, the opinion regarding etiology of the left shoulder disability of record is inadequate for purposes of deciding this claim. Given the inadequacy of the examination, an addendum opinion is needed to cure this deficiency. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As for the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, in light of the Board decision herein granting service connection for bilateral Achilles tendonitis and left wrist arthritis and the already service connected left knee disability, the Board finds that further examination is warranted to determine if the Veteran has any psychiatric disorder caused or aggravated by a service-connected disease or injury. To that end, a September 2013 mental disorders disability benefits questionnaire (DBQ) completed by the Veteran's treating psychologist indicates that the Veteran has a mood disorder secondary to medical condition. The psychologist opines that the Veteran's service-connected knee disability is more likely than not aggravating his mood disorder. To the extent that the psychologist finds that the Veteran has an acquired psychiatric disorder that is aggravated by his service-connected left knee disability, the psychologist does not quantify the degree of aggravation beyond the level of impairment had no aggravation occurred. 

Under 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the non-service connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service connected disease or injury. The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310.

Under such circumstances, the Board finds VA examination is necessary to determine if the Veteran has a current acquired psychiatric disorder that was caused or aggravated by service-connected disability. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding his service-connected patellofemoral syndrome of the left knee, the Veteran essentially asserts that he has experienced a worsening of the symptoms related thereto. He was last afforded VA examination addressing this service-connected disability in July 2010. Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of the service-connected patellofemoral syndrome of the left knee. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The claim of entitlement to a TDIU rating is inextricably intertwined with the claims granted herein (bilateral Achilles tendonitis, left wrist arthritis) and the claim for an increased rating for the service-connected patellofemoral syndrome of the left knee and action on that claim must be delayed. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed chronic left shoulder strain. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, to include the November 2010 VA examination report and August 1979 service treatment record, the examiner should provide an opinion with supporting rationale as to the following: 

Whether it is at least as likely as not (50 percent probability or better) the claimed chronic left shoulder strain was related to service or otherwise onset due to disease or injury sustained therein.
 
The examiner must provide a complete rationale for all the findings and opinions.

2. Schedule the Veteran for a VA examination to evaluate his complaints of an acquired psychiatric disorder. The claims file should be made available to the psychologist or psychiatrist for review. All indicated tests and studies should be performed and clinical findings should be reported in detail. After a thorough review of the evidence, the psychologist or psychiatrist should provide an opinion with supporting rationale as to the following:

(a) Whether it is at least as likely as not (50 percent probability or better) that any acquired psychiatric disorder had its clinical onset during service or was due to an event or incident of the Veteran's period of active service.

(b) Whether it is at least as likely as not that any acquired psychiatric disorder was caused by a service-connected disability.

(c) Whether it is at least as likely as not that any acquired psychiatric disorder was aggravated by (permanently worsened) a service-connected disability.  

If aggravation of the acquired psychiatric disorder of the by service-connected disability is shown, the psychologist or psychiatrist should, to the extent possible, objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.  

3. The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of his left knee disability. All tests and studies, to include range of motion testing, must be conducted. The examiner should provide an accurate and fully descriptive assessment of the Veteran's left knee disability, to include indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner must provide a complete rationale for all the findings and opinions.  

4. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


